Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 28, 2012, by
and among Hutchinson Technology Incorporated, a Minnesota corporation, with
headquarters located at 40 West Highland Park Drive NE, Hutchinson, MN 55350
(the “Company”) and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. The Company has authorized a new series of 8.50% Senior Secured Second Lien
Notes due 2017 of the Company (the “Notes”), in substantially the form attached
as Exhibit A to that certain Indenture by and between the Company and Wells
Fargo Bank, National Association, as trustee and collateral agent, in
substantially the form attached hereto as Exhibit A (the “Indenture”).

C. Each Buyer wishes to purchase, and the Company wishes to sell and issue, upon
the terms and conditions stated in this Agreement, (i) that aggregate principal
amount of Notes, set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers attached hereto (which aggregate principal amount of Notes
for all Buyers shall be $40,000,000), and (ii) warrants, in substantially the
form attached hereto as Exhibit B (the “Warrants”) representing the right to
acquire that number of shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers (as exercised, collectively, the “Warrant
Shares”).

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

E. The Notes, the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities”.

F. The Notes shall be secured by a perfected second priority security interest
in certain assets of the Company and certain stock and assets of the Company’s
Subsidiaries (as defined herein), as evidenced by the Security Documents (as
defined in the Indenture).



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

(a) Purchase of Notes and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (x) a
principal amount of Notes as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers, and (y) Warrants to acquire up to that number of
Warrant Shares as is set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (the “Closing”).

(b) Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., New York City time, on the second (2nd) Business Day after the
expiration, and concurrently with the closing, of the tender and exchange offer
(the “Tender/Exchange Offer”) for the Company’s Outstanding 3.25% Convertible
Subordinated Notes due 2026 pursuant to the terms and conditions specified in
Amendment 4 to the Registration Statement on Form S-1 filed with the SEC on
March 24, 2012 (or such other date and time as is mutually agreed to by the
Company and each Buyer), at the offices of Schulte Roth & Zabel LLP, 919 Third
Avenue, New York, New York 10022. As used herein, “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in The City
of New York are authorized or required by law to remain closed.

(c) Purchase Price. The aggregate purchase price for the Notes and the Warrants
to be purchased by each Buyer at the Closing (the “Purchase Price”) shall be the
amount set forth opposite each Buyer’s name in column (5) of the Schedule of
Buyers. The Buyers and the Company agree that the Notes and the Warrants
constitute an “investment unit” for purposes of Section 1273(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”). The Buyers and the
Company mutually agree that the allocation of the issue price of such investment
unit between the Notes and the Warrants in accordance with Section 1273(c)(2) of
the Code and Treasury Regulation Section 1.1273-2(h) shall be an aggregate
amount of $4,450,000 allocated to the Warrants and the balance of the Purchase
Price allocated to the Notes, and neither the Buyers nor the Company shall take
any position inconsistent with such allocation in any tax return or in any
judicial or administrative proceeding in respect of taxes.

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Notes and the Warrants to be issued and sold to
such Buyer at the Closing (less, in the case of Liberty Harbor Master Fund I,
L.P. (“Liberty Harbor”) and Silver Lake Credit Fund, L.P. (“Silver Lake”), the
amounts withheld pursuant to Section 4(g)), by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions,
(ii) the Company shall deliver to each Buyer a Note (allocated in the amounts as
each Buyer shall request) in the principal amount set forth opposite the Buyer’s
name in column (3) of the Schedule of Buyers, duly executed by the Company and
authenticated by the Trustee as provided in the Indenture, and (ii) the Company
shall deliver to each Buyer the Warrants (allocated in the amounts as such Buyer
shall request) which such Buyer is purchasing, duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.

 

- 2 -



--------------------------------------------------------------------------------

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes and
the Warrants and (ii) upon exercise of the Warrants will acquire the Warrant
Shares issuable upon exercise of the Warrants, for its own account and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business. Such Buyer is not a broker-dealer and does not presently
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities. For purposes of this Agreement, “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

(b) Accredited Investor, QIB and Sophisticated Investor Status. Such Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D and
is a qualified institutional buyer within the meaning of Rule 144A (other than
Liberty Harbor Distressed Credit Opportunities Fund, L.P., which is not a
qualified institutional buyer), and is a sophisticated investor with knowledge
and experience in business and financial matters, is accustomed to participating
in transactions such as the transactions contemplated hereby and able to
evaluate its merits and risks.

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer has not relied upon any other oral or written representations of any kind
or nature by any of the Company or its affiliates, including controlling persons
(collectively, the “Company Parties”) or anyone affiliated with the Company
Parties except as set forth herein or in the Amended and Restated Support
Agreements entered into by each of the Buyers and the Company on March 9, 2012
(as amended from time to time, the “Support Agreements”). Such Buyer understands
that its investment in the Securities involves a high degree of risk. Such Buyer
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities.

 

- 3 -



--------------------------------------------------------------------------------

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (x) in the case of the
Notes, such Buyer or any subsequent holder complies with the requirements set
forth in the Indenture, and (y) in the case of the Warrants and Warrant Shares
(herein collectively the “Equity Securities”) (A) subsequently registered
thereunder and sold pursuant to a registration statement in accordance with the
Plan of Distribution attached as an exhibit to the Registration Rights
Agreement, (B) such Buyer shall have delivered to the Company an opinion of
counsel, in a generally acceptable form, to the effect that such Equity
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance in the form of a customary
representation letter that, in connection with a proposed transfer or other
disposition of the Equity Securities, such Equity Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”),
and, if required by the Company or the Company’s transfer agent, the delivery of
an opinion of counsel (which may be counsel to the Company), in a generally
acceptable form, to the effect that such Equity Security can be sold, assigned
or transferred in accordance with Rule 144; (ii) any sale of the Equity
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person (as defined
below) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Equity Securities under the 1933 Act or any state securities laws
or to comply with the terms and conditions of any exemption thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(f); provided, however, that the Securities which are
the subject of the pledge shall remain subject in all respects to the
requirements and restrictions on transfer herein and in the Indenture set forth
and shall continue to bear the legends set forth in Section 2(g) and the
Indenture.

(g) Legends. Such Buyer understands that the certificates or other instruments
representing (i) the Notes shall be subject to the legend requirements set forth
in the

 

- 4 -



--------------------------------------------------------------------------------

Indenture, and (ii) the Warrants and the stock certificates representing the
Warrant Shares, except as set forth below, shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):

Legend for Warrants and Warrant Shares

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT, IN EACH CASE IN
ACCORDANCE WITH THE REQUIREMENTS OF THE SECURITIES PURCHASE AGREEMENT DATED AS
OF MARCH 28, 2012 BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE
SECURITIES. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES, PROVIDED THAT NO SUCH PLEDGE SHALL AFFECT
THE REQUIREMENTS OTHERWISE APPLICABLE UNDER THE SECURITIES PURCHASE AGREEMENT TO
A TRANSFER OF THE SECURITIES [OR THE SECURITIES INTO WHICH THE SECURITIES ARE
EXERCISABLE] IN ACCORDANCE WITH THE TERMS OF ANY SUCH PLEDGE NOR SHALL ANY SUCH
PLEDGE AFFECT THE MAINTENANCE OF THIS LEGEND ON THIS SECURITY.

The legend set forth above with respect to Warrant Shares shall be removed and
the Company shall issue a certificate without such legend to the holder of the
Warrant Shares (or shall work with the holder to cause the Warrant Shares to be
issued to such holder by electronic delivery at the applicable balance account
at DTC), if such Securities are registered for resale under the 1933 Act and
such holder delivers a notice including the information contemplated by the
Irrevocable Transfer Agent Instructions (as hereinafter defined) to the Company
that either a transfer of Warrant Shares, has been effected, or in the holder’s
good faith judgment is anticipated to be promptly effected following the
issuance and delivery of such Warrant Shares upon receipt by the Company of an
accompanying notice of exercise of the related Warrant, pursuant to such
registration statement in accordance with the Plan of Distribution attached as
an exhibit to the Registration Rights Agreement. The legends set forth above
shall be removed and the Company shall issue a certificate without such legend
to the holder of the Equity Securities upon which it is stamped or issue to such
holder by electronic delivery at the applicable balance account at DTC, if,
unless otherwise required by state securities laws, (i) in connection with any
sale, assignment or other transfer (other than as contemplated in the first
sentence above, or

 

- 5 -



--------------------------------------------------------------------------------

pursuant to clause (ii) below), such holder provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act, or (ii) the holder provides the
Company with reasonable assurance in the form of a customary representation
letter that the Securities can be sold, assigned or transferred pursuant to Rule
144 and, if required by the Company or the Company’s transfer agent, the
delivery of an opinion of counsel (which may be counsel to the Company), in a
generally acceptable form, to the effect that such Equity Security can be sold,
assigned or transferred in accordance with Rule 144. The Company shall be
responsible for the fees of its transfer agent and all DTC fees associated with
such issuance. In the event a transfer of Warrant Shares anticipated to be
effected as noticed by a holder is not promptly effected following exercise of
the related Warrant, the holder agrees to provide notice to the Company and the
Company reserves the right to request return of the applicable unlegended
certificate(s) and to require placement of such legend thereon.

(h) Validity; Enforcement. This Agreement and the Registration Rights Agreement
have been duly and validly authorized, executed and delivered on behalf of such
Buyer and shall constitute the legal, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

(k) General Solicitation. Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over the television or radio or presented at any seminar or, to such
Buyer’s knowledge, any other general solicitation or general advertisement.
Prior to the time that such Buyer was first contacted by the Company or is
representatives such Buyer had a pre-existing and substantial relationship with
the Company.

 

- 6 -



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(as defined in the Indenture) are entities duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are formed,
and have the requisite power and authorization to own their properties and to
carry on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any event, circumstance, development,
change or effect that, individually or in the aggregate with all other events,
circumstances, developments, changes or effects, (a) has had or would reasonably
be expected to have or result in a material adverse effect or change in the
results of operations, properties, assets, liabilities or condition (financial
or otherwise) of the Company and its Subsidiaries taken as a whole or (b) has or
would reasonably be expected to prevent, materially delay or materially impair
the consummation of the Tender/Exchange Offer or the transactions contemplated
hereby and thereby.

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Warrants, the Registration Rights Agreement, the Security
Documents, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Support Agreements and any documents or filings related to
the Tender/Exchange Offer, the Indenture, and each of the other agreements
entered into by any of the parties hereto in connection with the transactions
contemplated by this Agreement and/or the Support Agreements (collectively, the
“Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of any Transaction
Documents executed and delivered by the Company and the consummation by the
Company of the transactions contemplated hereby and by the Transaction
Documents, including, without limitation, the issuance of the Notes and the
Warrants and the reservation for issuance and issuance of Warrant Shares
issuable upon exercise of the Warrants have been duly authorized by the
Company’s Board of Directors and (other than the Required Filings (as defined
below), and assuming the accuracy of the representations and warranties of the
Buyers set forth in Section 2 of this Agreement), no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
shareholders in connection with any Transaction Document or the transactions
contemplated thereby. This Agreement and the other Transaction Documents to be
executed by the Company have been, or will be, when executed and delivered, duly
executed and delivered by the Company, and constitute, or will constitute when
executed and delivered, the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(c) Issuance of Securities. The issuance of the Notes and the Warrants are duly
authorized and, upon issuance, shall be validly issued and free from all taxes,
liens and charges with respect to the issue thereof. As of the Closing, a number
of shares of Common Stock shall have been duly authorized and reserved for
issuance sufficient to provide for the exercise of all outstanding Warrants
(without taking into account any limitations on the exercise

 

- 7 -



--------------------------------------------------------------------------------

of the Warrants set forth in the Warrants). Upon exercise in accordance with the
Warrants, the Warrant Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming the accuracy of each
of the representations and warranties set forth in Section 2 of this Agreement,
the offer and issuance by the Company of the Securities is exempt from
registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants and reservation for issuance and issuance of the
Warrant Shares) will not (i) result in a violation of any memorandum of
association, articles of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its Subsidiaries, any capital stock of the Company or any of its Subsidiaries
or the articles of association or bylaws of the Company or any of its
Subsidiaries or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws and regulations and the rules and regulations of the
NASDAQ Global Select Market (the “Principal Market”) and applicable laws of the
State of Minnesota) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.

(e) Consents. Assuming the accuracy of the representations and warranties of the
Buyers set forth in Section 2 of this Agreement, (i) neither the Company nor any
of its Subsidiaries is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof, except for filings that are being made in connection with the
Tender/Exchange Offer and the effectiveness of the registration statement
thereunder, listing of the Warrant Shares on the Principal Market by the
Company, filings in connection with and effectiveness of the registrations
contemplated by the Registration Rights Agreement, the filing of a Form D with
the SEC and any state as required and the filings contemplated by the
Transaction Documents (collectively, the “Required Filings”); and (ii) all
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to clause (i) above, which need to be obtained or
effected on or prior to the Closing Date, have been obtained or effected on or
prior to the Closing Date, and the Company and its Subsidiaries are unaware of
any facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to clause
(i) above. The Company is not in violation of the listing requirements of the
Principal Market and has no knowledge of any facts that would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future. The
issuance by the Company of the Securities shall not have the effect of delisting
or suspending the Common Stock from the Principal Market.

 

- 8 -



--------------------------------------------------------------------------------

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” of
the Company or any of its Subsidiaries (as defined in Rule 144) or (iii) to the
knowledge of the Company, a “beneficial owner” of more than 10% of the shares of
Common Stock (as defined for purposes of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)). The Company further acknowledges that
no Buyer is acting as a financial advisor or fiduciary of the Company or any of
its Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities to the Buyers. The Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or brokers’ commissions
(other than for persons engaged by any Buyer or its investment advisor) relating
to or arising out of the transactions contemplated hereby, including, without
limitation, fees payable to Houlihan Lokey Capital, Inc. (“Houlihan”) in
connection with the transactions contemplated hereby. The Company acknowledges
that it has engaged Houlihan in connection with the transactions contemplated
hereby. Other than Houlihan, neither the Company nor any of its Subsidiaries has
engaged any representative or agent in connection with the transactions
contemplated hereby.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act, whether through integration with prior offerings
or otherwise, or cause this offering of the Securities to require approval of
shareholders of the Company for purposes of the 1933 Act or any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings for purposes of any such
applicable shareholder approval provisions.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants is absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interests of other shareholders of
the Company.

 

- 9 -



--------------------------------------------------------------------------------

(j) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). There are no SEC
Documents not available on the EDGAR system. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective filing dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other written information provided by or on behalf of the
Company to the Buyers since the Company first signed confidentiality agreements
with the Buyers on December 8, 2011, which is not included in the SEC Documents,
including, without limitation, written information referred to in Section 2(d)
of this Agreement or in the disclosure schedules to this Agreement, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

(k) Absence of Certain Changes. Since December 25, 2011, there has been no
Material Adverse Effect. Neither the Company nor any of its Subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
that would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(k), (x) “Insolvent” means, with respect to any Person, (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total Indebtedness (as defined below)), (ii) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) such Person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) such Person has unreasonably small
capital with which to conduct the business in which it is engaged as such

 

- 10 -



--------------------------------------------------------------------------------

business is now conducted and is proposed to be conducted; (y) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services, including, without limitation, “capital leases” in
accordance with United States generally accepted accounting principles (other
than trade payables entered into in the ordinary course of business consistent
with past practice), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (z) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

(l) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of 100,000,000 shares of Common Stock, of which as of
the date hereof, 23,422,662 shares are issued and outstanding, 7,933,229 shares
are reserved for issuance pursuant to the Company’s stock option and purchase
plans and 16,198,953 shares are reserved for issuance pursuant to securities
(other than the aforementioned options and the Warrants) exercisable or
exchangeable for, or convertible into, Common Stock. All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable. The Warrant Shares will represent in the aggregate not less
than 16.5% of the Company’s outstanding shares of Common Stock effective as of
the time immediately prior to the Closing. There are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except pursuant
to the Registration Rights Agreement); and (ii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities. The Company has furnished or made
available to the Buyers true, correct and complete copies of the Company’s
Articles of Incorporation, as amended and as in effect on the date hereof (the
“Articles of Incorporation”), and the Company’s Bylaws, as amended and as in
effect on the date hereof (the “Bylaws”), and the terms of any securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.

 

- 11 -



--------------------------------------------------------------------------------

(m) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(n) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, other than fees paid to Houlihan, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than fees paid to
Houlihan, paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company.

(o) Acknowledgement Regarding Buyers’ Trading Activity. The Company acknowledges
and agrees that (i) none of the Buyers has been asked to agree, nor has any
Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) any Buyer,
and counter-parties in “derivative” transactions to which any such Buyer is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iii) each Buyer shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that one or more
Buyers may engage in hedging and/or trading activities at various times during
the period that the Securities are outstanding and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing shareholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes, the Warrants or any of the documents executed in
connection herewith.

(p) Disclosure. Giving effect to the 8-K Filing (as defined below), the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of the Buyers or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information. The Company understands and confirms that each of the Buyers will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Buyers regarding the Company, or any
of its Subsidiaries, their business and the transactions contemplated hereby,
including the disclosure schedules to this Agreement, furnished by or on behalf
of the Company is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. Giving effect to the 8-K Filing, no event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions,

 

- 12 -



--------------------------------------------------------------------------------

which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed. The Company acknowledges and agrees that no Buyer makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

(q) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(r) Copies of Transaction Documents. The Company has delivered to each Buyer or
has made publicly available a true, correct and complete copy of each
Transaction Document.

4. COVENANTS.

(a) Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the covenants and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

(c) Legal Opinions. To the extent the Company or the Company’s transfer agent
shall require legal opinions in connection with (i) any sale or transfer of any
Securities in reliance on Rule 144 or (ii) any removal of legends from any
Securities in reliance on Rule 144, the Company shall use its reasonable best
efforts to cause its counsel to deliver any such legal opinions, provided, that
the holder of such Securities has furnished reasonable assurances in the form of
a customary representation letter as contemplated by Section 2 hereof.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities as set forth in the registration statement on Form S-1 (File
No. 333-179384) filed by the Company with the SEC on February 6, 2012 (as
amended or supplemented from time to time).

(e) Financial Information. The Company agrees to send the following to each
Investor during the Public Information Period (as defined in the Registration
Rights Agreement) unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system, (i) within one
(1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current Reports on
Form 8-K (or any analogous reports under the 1934 Act) and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act, (ii) on the

 

- 13 -



--------------------------------------------------------------------------------

same day as the release thereof, facsimile or e-mailed copies of all press
releases issued by the Company or any of its Subsidiaries, and (iii) copies of
any notices and other information made available or given to the shareholders of
the Company generally, contemporaneously with the making available or giving
thereof to the shareholders.

(f) [INTENTIONALLY OMITTED]

(g) Fees. The Company shall reimburse Liberty Harbor (a Buyer) or its
designee(s) (in addition to any other expense amounts paid to any Buyer or its
counsel prior to the date of this Agreement) for all costs and expenses incurred
in connection with the transactions contemplated by the Transaction Documents as
well as all transactions contemplated by the Support Agreements (including all
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
the Support Agreements and due diligence in connection therewith), which amount
may be withheld by such Buyer from its Purchase Price at the Closing. The
Company shall reimburse Silver Lake (a Buyer) or its designee(s) (in addition to
any other expense amounts paid to any Buyer or its counsel prior to the date of
this Agreement) for all costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents as well as all
transactions contemplated by the Support Agreements (including all legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and the Support
Agreements and due diligence in connection therewith) in an amount not to exceed
$10,000, which amount may be withheld by such Buyer from its Purchase Price at
the Closing. The Company shall be responsible for the payment of any agent’s
fees, financial advisory fees, or broker’s commissions (other than for Persons
engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to Houlihan. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day after this Agreement has
been

 

- 14 -



--------------------------------------------------------------------------------

executed, the Company shall issue a press release (the “Press Release”)
describing the terms of the transactions contemplated by the Transaction
Documents. On or before 8:30 a.m., New York City time, on the fourth Business
Day after this Agreement has been executed, the Company shall file a Current
Report on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching this
Agreement, the form of Warrant, the form of the Registration Rights Agreement
and such other items as may be required as exhibits to such filing (including
all attachments, the “8-K Filing”). From and after the issuance of the Press
Release, no Buyer shall be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents, that is not disclosed in the Press
Release. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
or any of its Subsidiaries from and after the filing of the Press Release with
the SEC without the express prior written consent of such Buyer. If a Buyer has,
or believes it has, received any such material, nonpublic information regarding
the Company or any of its Subsidiaries from the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates or agents, it may
provide the Company with written notice thereof. The Company shall, within two
(2) Trading Days (as defined in the Indenture) of receipt of such notice, make
public disclosure of such material, nonpublic information. In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Buyer shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, shareholders or agents for any
such disclosure. To the extent that the Company delivers any material,
non-public information to a Buyer without such Buyer’s consent, the Company
hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the Press
Release and the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
other filing, announcement, release or otherwise.

(j) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall maintain its corporate existence and shall not be party to any
Fundamental Transaction (as defined in the Warrants) or a Change of Control (as
defined in the Indenture) unless the Company is in compliance with the
applicable provisions governing, as applicable, Fundamental Transactions set
forth in the Warrants or Change of Control set forth in the Indenture.

 

- 15 -



--------------------------------------------------------------------------------

(k) Reservation of Shares. So long as any Buyer owns any Warrants, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, no less the number of shares of Common Stock
sufficient to provide for the exercise of all outstanding Warrants (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants). If at any time the number of shares of Common Stock authorized
and reserved for issuance is not sufficient to provide for the exercise of all
outstanding Warrants, the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of shareholders of the Company to
authorize additional shares to meet the Company’s obligations under
Section 3(c), in the case of an insufficient number of authorized shares, obtain
shareholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to provide for the exercise of all outstanding Warrants.

(l) Takeover Protections; Rights Plan. Prior to the issuance of the Warrants,
the Company shall take such action as may be necessary to cause (1) the
provisions of the Rights Plan Agreement, dated as of July 29, 2010, between the
Company and Wells Fargo Bank, N.A., as Rights Agent (as amended or otherwise
modified, the “Rights Plan”) not to apply to a holder of Warrants by reason of a
holder of Warrants holding unexercised Warrants and (2) both with and without
regard to the Maximum Percentage (as defined in the Warrant) limitation, a
holder of Warrants not to be an “interested shareholder” under Section 302A.01,
Subd. 49 of the Minnesota Business Corporation Act for the purposes of issuance
or exercise of the Warrants if upon issuance of the Warrants the holder of
Warrants (i) would be deemed a beneficial owner of 10% or more of the Company’s
common stock or (ii) would be deemed a beneficial owner of 10% or more of the
Company’s common stock but for the Maximum Percentage limitation; and therefore
Section 302A.673 of the Minnesota Business Corporation Act shall not be
applicable to such holder of the Warrants upon issuance or exercise of the
Warrants.

(m) Corporate Existence; Conduct of Business. The business of the Company and
its Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at the DTC,
registered in the name of each Buyer or its

 

- 16 -



--------------------------------------------------------------------------------

respective nominee(s), for the Warrant Shares issued upon exercise of the
Warrants in such amounts as specified from time to time by each Buyer to the
Company upon exercise of the Warrants in the form of Exhibit D attached hereto
(the “Irrevocable Transfer Agent Instructions”). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b) (and other than as therein contemplated), and stop transfer
instructions to give effect to Sections 2(f) and 2(g) hereof, will be given by
the Company to its transfer agent, and that the Equity Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents. If
a Buyer effects a sale, assignment or transfer of the Equity Securities in
accordance with Section 2(f), the Company shall permit the transfer and, subject
to Section 2(g), shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. Subject to the requirements of Sections 2(f) and 2(g),
in the event that such sale, assignment or transfer involves the Warrant Shares
sold, assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Equity Securities to
the Buyer, assignee or transferee, as the case may be, without any restrictive
legend. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

(i) The Tender/Exchange Offer shall have expired without termination or
extension and the Company and tendering holders of Outstanding 3.25% Notes shall
be irrevocably committed to close on the Tender/Exchange Offer.

(ii) Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.

(iii) Such Buyer shall have delivered to the Company the Purchase Price (less,
in the case of Liberty Harbor and Silver Lake, the amounts withheld pursuant to
Section 4(g)) for the Notes and the related Warrants being purchased by such
Buyer at the Closing by wire transfer of immediately available funds pursuant to
the wire instructions provided by the Company.

 

- 17 -



--------------------------------------------------------------------------------

(iv) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Notes and the related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents required to be executed and delivered by the Company,
(B) the Notes (allocated in such principal amounts as such Buyer shall request)
pursuant to the requirements of the Indenture, being purchased by such Buyer at
the Closing pursuant to this Agreement and (C) the related Warrants (allocated
in such amounts as such Buyer shall request) being purchased by such Buyer at
the Closing pursuant to this Agreement.

(ii) The Tender/Exchange Offer shall have expired without termination or
extension and the Company and tendering holders of Outstanding 3.25% Notes shall
be irrevocably committed to close on the Tender/Exchange Offer.

(iii) Such Buyer shall have received the opinion of Faegre Baker Daniels LLP,
the Company’s outside counsel, dated as of the Closing Date, in substantially
the form of Exhibit E attached hereto.

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company in the Company’s jurisdiction of
formation issued by the Secretary of State of such jurisdiction, as of a date
within ten (10) days of the Closing Date.

(v) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors, (ii) the Articles of Incorporation and (iii) the Bylaws, each as in
effect at the Closing, in the form attached hereto as Exhibit F.

(vi) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), the Company shall
have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date, and
there shall not have occurred a Material Adverse Effect. Such Buyer shall

 

- 18 -



--------------------------------------------------------------------------------

have received a certificate, executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer in the form attached
hereto as Exhibit G.

(vii) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale to the Buyers of
the Securities.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before April 4, 2012 due to the Company’s or such
Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7 above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, that if this
Agreement is terminated pursuant to this Section 8, the Company shall remain
obligated to reimburse Liberty Harbor or its designee(s) and Silver Lake or its
designee(s), as applicable, for the expenses described in Section 4(g) above;
provided, further that this Agreement shall not be terminated with respect any
Buyer that has elected to extend the expiration date of its Support Agreement
pursuant to Section 9(a)(ii) thereof, or the Company if the expiration date of
the Support Agreement is extended by such Buyer pursuant to Section 9(a)(ii)
thereof, unless the Closing shall not have occurred with respect to such Buyer
on or before the extended expiration date pursuant to the applicable Support
Agreement.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner

 

- 19 -



--------------------------------------------------------------------------------

permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) other than by an
instrument in writing signed by the Company and the holders (the “Required
Holders”) of at least a majority of the aggregate amount of Registrable
Securities issued and issuable hereunder and under the Warrants; provided that
any such amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Buyer relative to the comparable rights and obligations of the other
Buyers shall require the prior written consent of such adversely affected Buyer.
Any amendment or waiver effected in accordance with this Section 9(e) shall be
binding upon each Buyer, holders of Securities and the Company. No such
amendment shall be

 

- 20 -



--------------------------------------------------------------------------------

effective to the extent that it applies to less than all of the holders of the
applicable Securities then outstanding. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to the Transaction Documents, holders of Notes or holders of the
Warrants, as the case may be. The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement and the Support Agreements, no Buyer
has made any commitment or promise or has any other obligation to provide any
financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Hutchinson Technology Incorporated

40 West Highland Park Drive NE

Hutchinson, Minnesota 55350

Telephone:       (320) 587-3797 Facsimile:   (320) 587-1810 Attention:   Chief
Financial Officer

With a copy to:

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402-3901

Telephone:       (612) 766-8705 Facsimile:   (612) 766-1600 Attention:   Peggy
Steif Abram, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:       (212) 756-2000 Facsimile:   (212) 593-5955 Attention:   Eleazer
N. Klein, Esq.

 

- 21 -



--------------------------------------------------------------------------------

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective permitted successors and
assigns, including any purchasers of the Notes or the Warrants. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants) or a
Change of Control (unless the Company is in compliance with the applicable
provisions governing Change of Control set forth in the Indenture). Other than
to a purchaser of Warrant Shares in a public sale pursuant to a registration
statement or resale pursuant to Rule 144, a Buyer may assign some or all of its
rights hereunder without the consent of the Company or any other Buyer, in which
event such assignee shall be deemed to be a Buyer hereunder with respect to such
assigned rights; provided, that, without the consent of the Company, a Buyer may
assign its right to purchase Notes and Warrants under this Agreement only to an
affiliate of such Buyer.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnitee shall have the right to enforce the
obligations of the Company with respect to Section 9(k).

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents executed and delivered by such Buyer and acquiring the
Securities

 

- 22 -



--------------------------------------------------------------------------------

thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each other holder of the Securities and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 9(k) shall be the same as those
set forth in Section 6 of the Registration Rights Agreement.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

- 23 -



--------------------------------------------------------------------------------

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: HUTCHINSON TECHNOLOGY INCORPORATED By:  

/s/ David P. Radloff

  Name:   David P. Radloff   Title:   Vice President and Chief Financial Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

GOLDMAN SACHS PALMETTO STATE CREDIT FUND, L.P.

 

By: Goldman Sachs Multi-Strategy Fund Palmetto State Advisors, L.L.C., its
general partner

By:  

/s/ Jonathan Lamm

  Name: Jonathan Lamm   Title: Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

LIBERTY HARBOR MASTER FUND I, L.P.

 

By: Liberty Harbor I GP, LLC, its general partner

By:  

/s/ Jonathan Lamm

  Name: Jonathan Lamm   Title: Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

LIBERTY HARBOR DISTRESSED CREDIT OPPORTUNITIES FUND, L.P.

 

By: Liberty Harbor Distressed Credit Opportunities Advisors, LLC, its general
partner

By:  

/s/ Jonathan Lamm

  Name: Jonathan Lamm   Title: Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

GOLDMAN SACHS CONVERTIBLE OPPORTUNITIES MASTER FUND, L.P.

 

By: Goldman Sachs Convertible Opportunities GP, LLC

By:  

/s/ Jonathan Lamm

  Name: Jonathan Lamm   Title: Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: SILVER LAKE CREDIT FUND, L.P. By: Silver Lake Financial Associates,
L.P., its general partner By:  

/s/ Geoff Oltmans

  Name: Geoff Oltmans   Title: Managing Director

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)    (2)    (3)      (4)      (5)      (6)

Buyer

  

Address and Facsimile Number

   Aggregate
Principal
Amount of
Notes      Number of
Warrant
Shares      Purchase
Price     

Legal Representative’s Address and
Facsimile Number

Goldman Sachs Palmetto State Credit Fund, L.P.   

c/o Liberty Harbor, LLC

1 American Lane

Greenwich, CT 06831

Facsimile: (646) 835-3510

Attention: Jonathan Lamm, Brendan McGovern

 

Residence: Delaware

   $ 3,103,000         300,137       $ 3,056,455      

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Liberty Harbor Master Fund I, L.P.   

c/o Liberty Harbor, LLC

1 American Lane

Greenwich, CT 06831

Facsimile: (646) 835-3510

Attention: Jonathan Lamm, Brendan McGovern

 

Residence: Cayman Islands

   $ 25,677,000         2,483,608       $ 25,291,845      

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Liberty Harbor Distressed Credit Opportunities Fund, L.P.   

c/o Liberty Harbor, LLC

1 American Lane

Greenwich, CT 06831

Facsimile: (646) 835-3510

Attention: Jonathan Lamm, Brendan McGovern

 

Residence: Cayman Islands

   $ 3,103,000         300,138       $ 3,056,455      

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376

Goldman Sachs Convertible Opportunities Master Fund, L.P.   

c/o Liberty Harbor, LLC

1 American Lane

Greenwich, CT 06831

Facsimile: (646) 835-3510

Attention: Jonathan Lamm, Brendan McGovern

 

Residence: Cayman Islands

   $ 3,487,000         337,280       $ 3,434,695      

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955

Telephone: (212) 756-2376



--------------------------------------------------------------------------------

Silver Lake Credit Fund, L.P.   

c/o Silver Lake Financial Management Company, L.L.C.

One Market Plaza

Steuart Tower, 10th Floor

Suite 1000

San Francisco, CA 94105

Facsimile: (415) 293-4365

Attention: Geoff Oltmans

 

Residence:

 

With a copy (which shall not constitute notice to the Buyer) to:

Silver Lake

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025

Facsimile: (650) 234-2502

Attention: Karen King

   $ 4,630,000         447,837       $ 4,560,550      